  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 1 of 28 PageID #: 86



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



WIRELESS TRANSPORT LLC,

     Plaintiff,
                                                         C.A. NO.
     v.

AEROHIVE NETWORKS, INC.,                                 JURY TRIAL DEMANDED
     Defendant.



                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       1.         This is an action for patent infringement in which Wireless Transport LLC makes
the following allegations against Aerohive Networks, Inc.

                                             PARTIES

       2. Plaintiff Wireless Transport LLC (“Plaintiff” or “Wireless Transport”) is a Delaware
limited liability company with its principal place of business at 16192 Coastal Highway, Lewes,
DE 19959.
       3.         On information and belief, Aerohive Networks, Inc. (“Defendant” or “Aerohive”)
is a corporation organized and existing under the laws of the State of Delaware, which can be
served through its registered agent Corporation Trust Company, 1209 Orange St, Wilmington,
DE 19801.

                                  JURISDICTION AND VENUE

       4.         This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).
       5.         Venue is proper in this district under 28 U.S.C. §§ 1391(c) and 1400(b). On
information and belief, Defendant is incorporated in the State of Delaware, and, thus, resides in
the State of Delaware for the purposes of 28 U.S.C. § 1400(b).



                                                 [1]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 2 of 28 PageID #: 87



       6.      On information and belief, Defendant is subject to this Court’s specific and
general personal jurisdiction pursuant to due process and/or the Delaware Long Arm Statute, due
at least to its substantial business in this forum, including: (i) at least a portion of the
infringements alleged herein; and (ii) regularly doing or soliciting business, engaging in other
persistent courses of conduct, and/or deriving substantial revenue from goods and services
provided to individuals in Delaware and in this Judicial District.

                                             COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 6,563,813

       7.      Plaintiff is the owner of United States Patent No. 6,563,813 (“the ‘813 patent”)
entitled “Wireless Transport Protocol.” The ‘813 Patent issued on May 13, 2003. A true and
correct copy of the ‘813 Patent is attached as Exhibit A.
       8.      Defendant owns, uses, operates, advertises, controls, sells, and otherwise provides
products and/or services that infringe the ‘813 patent. The ‘813 patent provides, among other
things, “ A communication system comprising: a wireless client; a wireless network; a land-line
client; a land-line network; and a network backbone interfacing said land-line network and said
wireless network to allow data packets to be exchanged between said wireless client and said
land-line client, said communication system using a wireless transport layer protocol for data
frame transmission over said land-line and wireless networks, each data frame including
connection handling information specifying at least one data transport connection to be used to
transmit data between said wireless client and said land-line client over said wireless and land-
line networks; connection addressing information; a user data field including a data packet to be
transmitted from one client to another client; and at least one sequencing field identifying the last
packet received by the client that is transmitting a current data packet.”
       9.      Defendant directly and/or through intermediaries, made, has made, used,
imported, provided, supplied, distributed, sold, and/or offered for sale products and/or services
that infringed one or more claims of the ‘813 patent, including at least Claim 6, in this district
and elsewhere in the United States. For example, but without limitation, the Aerohive SD-WAN
solution forms a communication system within the meaning of the ‘813 Patent. By making,
using, importing, offering for sale, and/or selling such products and services, and all like




                                                 [2]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 3 of 28 PageID #: 88



products and services, Defendant has injured Plaintiff and is thus liable for infringement of the
‘813 patent pursuant to 35 U.S.C. § 271.
       10.     Aerohive Networks makes, uses, sells and/or offers for sale a communication
system. For example, Aerohive Networks provide SD-WAN solution (“a communication
system”) which comprises network products including Aerohive Access Points and SD-WAN
Routers.




Source: https://www.aerohive.com/technology/sd-wan/




Source: https://www.aerohive.com/technology/sd-wan/




                                                  [3]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 4 of 28 PageID #: 89




Source: https://www.aerohive.com/technology/sd-lan-sd-wan/




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf


        11.     Aerohive Networks provides a communication system comprising a wireless
client. For example, the SD-WAN solution which when equipped with Aerohive Access Points
(such as AP 230, 130, 1130, 122X, etc.) and SD-WAN Routers (such as XR600P and XR200P)



                                                   [4]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 5 of 28 PageID #: 90



provide connectivity for devices (“wireless clients”) which support IEEE 802.11 a/b/g/n/ac
standard.




Source: https://www.aerohive.com/products/access-points/




                                                    [5]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 6 of 28 PageID #: 91




Source: https://www.aerohive.com/starthere/start-ap/




Source: http://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/ap/ap230.htm




                                                       [6]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 7 of 28 PageID #: 92




Source: https://www.aerohive.com/starthere/start-routers/




Source: https://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/br/xr200p.htm




                                                     [7]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 8 of 28 PageID #: 93




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf


       12.     Aerohive Networks provides a communication system comprising a wireless
network. For example, the Aerohive Access Points (such as AP 230, 130, 1130, 122X, etc.) and
SD-WAN Routers (such as XR600P and XR200P) work on the wireless networking standards
(such as IEEE 802.11 (WLAN) standard on 2.4 GHz and 5 GHz band frequencies).




                                                 [8]
  Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 9 of 28 PageID #: 94




Source: http://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/ap/ap230.htm




Source: https://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/br/xr200p.htm




                                                   [9]
 Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 10 of 28 PageID #: 95




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf


        13.    Aerohive Networks provides a communication system comprising a land-line
client. For example, the SD-WAN solution comprises Aerohive Access Points (such as AP 230,
130, 1130, 122X, etc.) and SD-WAN Routers (such as XR600P and XR200P) to support a land-
line client.




                                                 [10]
 Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 11 of 28 PageID #: 96




Source: http://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/ap/ap230.htm




Source: https://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/br/xr200p.htm




                                                  [11]
 Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 12 of 28 PageID #: 97




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf


       14.     Aerohive Networks provides a communication system comprising a land-line
network. For example, the Aerohive Access Points (such as AP 230, 130, 1130, 122X, etc.) and
SD-WAN Routers (such as XR600P and XR200P) support IEEE 802.3 (Ethernet) wired network
standard.




                                                 [12]
 Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 13 of 28 PageID #: 98




Source: http://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/ap/ap230.htm




Source: https://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/br/xr200p.htm




                                                  [13]
 Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 14 of 28 PageID #: 99




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf


       15.     Aerohive Networks provides a communication system comprising a network
backbone interfacing said land-line network and said wireless network to allow data packets to
be exchanged between said wireless client and said land-line client. For example, Aerohive
Networks provide network products (including Aerohive Access Points such as AP 230, 130,
1130, 122X, etc. and SD-WAN Routers such as XR600P and XR200P) for interfacing a land-
line network and a wireless network. The network products support TCP/IP (Transmission
Control Protocol/Internet Protocol) which allow exchange of packets between wireless network
and land-line/wired network.




                                                 [14]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 15 of 28 PageID #: 100




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf




                                                 [15]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 16 of 28 PageID #: 101



Source: https://www.aerohive.com/products/access-points/




Source: https://www.aerohive.com/starthere/start-routers/




Source: https://tools.ietf.org/html/rfc1180, page 1



                                                      [16]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 17 of 28 PageID #: 102




Source: https://tools.ietf.org/html/rfc1180, page 5




Source: http://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/ap/ap230.htm


                                                      [17]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 18 of 28 PageID #: 103




Source: https://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/br/xr200p.htm


        16.     Aerohive Networks provides a communication system which uses a wireless
transport layer protocol for data frame transmission over said land-line and wireless networks,
each data frame including connection handling information specifying at least one data transport
connection to be used to transmit data between said wireless client and said land-line client over
said wireless and land-line networks. For example, Aerohive Networks provide network products
(including Aerohive Access Points such as AP 230, 130, 1130, 122X, etc. and SD-WAN Routers
such as XR600P and XR200P) which support wireless protocols such as TCP/IP for transmission
of data packets (such as Ethernet frame, IP packet, UDP datagram, and TCP segment and/or
application message) over land-line and wireless networks. Further, TCP/IP data frames (such as
Ethernet frame) contain connection handling information such as the destination address, source
address (“connection addressing information”), type field and data.




                                                  [18]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 19 of 28 PageID #: 104




Source: https://www.aerohive.com/products/access-points/




Source: https://www.aerohive.com/starthere/start-routers/




                                                    [19]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 20 of 28 PageID #: 105




Source: http://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/ap/ap230.htm




Source: https://docs.aerohive.com/330000/docs/help/english/ng/Content/hardware/br/xr200p.htm




Source: https://tools.ietf.org/html/rfc1180, page 2




                                                      [20]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 21 of 28 PageID #: 106




Source: https://tools.ietf.org/html/rfc1180, page 7




Source: https://tools.ietf.org/html/rfc1180#page-2, page 8




                                                       [21]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 22 of 28 PageID #: 107




Source: https://tools.ietf.org/html/rfc1180#page-2, page 9




                                                       [22]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 23 of 28 PageID #: 108




Source: https://www.aerohive.com/wp-content/uploads/Aerohive_SD-WAN_Poster.pdf


       17.     Aerohive Networks provides a user data field including a data packet to be
transmitted from one client to another client. For example, the network products (including
Aerohive Access Points such as AP 230, 130, 1130, 122X, etc. and SD-WAN Routers such as
XR600P and XR200P) support wireless transport protocol such as TCP/IP. The protocol allows
transmission of user data between wired and wireless devices (“client”) in the form of TCP
segments/data packets.




                                                 [23]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 24 of 28 PageID #: 109




       Source:
       https://books.google.co.in/books?id=o8CjAgAAQBAJ&printsec=frontcover&dq=forouzan+computer+netw
       orks&hl=en&sa=X&ved=0ahUKEwjV95WPruPhAhVFQo8KHWsUBtsQ6AEIKDAA#v=onepage&q=forouzan%
       20computer%20networks&f=false, page 186
       18.       Aerohive Networks provides at least one sequencing field identifying the last
packet received by the client that is transmitting a current data packet. For example, the network
products (including Aerohive Access Points such as AP 230, 130, 1130, 122X, etc. and SD-
WAN Routers such as XR600P and XR200P) support wireless protocols such as TCP/IP for
transmission. Further, TCP/IP uses sequence numbers and acknowledgement numbers for
maintaining the sequence of the packets. Initial Sequence Number (ISN) is given to the first byte
of the data to reassemble the bytes at the receiver end (wired and/or wireless devices).
Acknowledgement number (“sequencing field”) is the next byte number that the receiver expects
to receive which also provides acknowledgement for receiving the previous bytes/packets.




                                                 [24]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 25 of 28 PageID #: 110




Source:
https://books.google.co.in/books?id=o8CjAgAAQBAJ&printsec=frontcover&dq=forouzan+computer+networks&hl=
en&sa=X&ved=0ahUKEwjV95WPruPhAhVFQo8KHWsUBtsQ6AEIKDAA#v=onepage&q=forouzan%20computer%20n
etworks&f=false, page 186




Source:
https://books.google.co.in/books?id=o8CjAgAAQBAJ&printsec=frontcover&dq=forouzan+computer+networks&hl=
en&sa=X&ved=0ahUKEwjV95WPruPhAhVFQo8KHWsUBtsQ6AEIKDAA#v=onepage&q=forouzan%20computer%20n
etworks&f=false, page 187




                                                 [25]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 26 of 28 PageID #: 111




Source:
https://books.google.co.in/books?id=o8CjAgAAQBAJ&printsec=frontcover&dq=forouzan+computer+networks&hl=
en&sa=X&ved=0ahUKEwjV95WPruPhAhVFQo8KHWsUBtsQ6AEIKDAA#v=onepage&q=forouzan%20computer%20n
etworks&f=false, page 189




                                                 [26]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 27 of 28 PageID #: 112




        Source:
        https://books.google.co.in/books?id=o8CjAgAAQBAJ&printsec=frontcover&dq=forouzan+computer+netw
        orks&hl=en&sa=X&ved=0ahUKEwjV95WPruPhAhVFQo8KHWsUBtsQ6AEIKDAA#v=onepage&q=forouzan%
        20computer%20networks&f=false, page 190
        19.       In the alternative, because the manner of use by Defendant differs in no
substantial way from language of the claims, if Defendant is not found to literally infringe,
Defendant infringes under the doctrine of equivalents.
        20.       Defendant’s aforesaid activities have been without authority and/or license from
Plaintiff.
        21.       In addition to what is required for pleadings in patent cases, and to the extent any
marking was required by 35 U.S.C. § 287, Plaintiff and all predecessors in interest to the ‘095
Patent complied with all marking requirements under 35 U.S.C. § 287.
        22.       Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff
as a result of the Defendant’s wrongful acts in an amount subject to proof at trial, which, by law,
cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court
under 35 U.S.C. § 284.


                                                  [27]
Case 1:19-cv-01406-LPS Document 1 Filed 07/29/19 Page 28 of 28 PageID #: 113



                                        PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       1.      A judgment in favor of Plaintiff that Defendant has infringed the ‘813 Patent;
       2.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and prejudgment and post-judgment interest for Defendant’s infringement of the ‘813
Patent as provided under 35 U.S.C. § 284;
       3.      An award to Plaintiff for enhanced damages resulting from the knowing,
deliberate, and willful nature of Defendant’s prohibited conduct with notice being made at least
as early as the date of the filing of this Complaint, as provided under 35 U.S.C. § 284;
       4.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       5.      Any and all other relief to which Plaintiff may show itself to be entitled.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.


                                               Respectfully Submitted,
                                               WIRELESS TRANSPORT LLC
                                               /s/ Jimmy Chong
Dated: July 29, 2019                       By: __________________________
                                               Jimmy Chong, Esq
                                               Chong Law Firm, PA
                                               2961 Centerville Rd., Ste 350
                                               Wilmington, DE 19808
                                               Tel. 302-999-9480/Fax 888-796-4627
                                               chong@chonglawfirm.com

                                               Of counsel:
                                                    PAPOOL S. CHAUDHARI
                                                    Sul Lee Law Firm PLLC
                                                    3030 LBJ Fwy, Suite 1130
                                                    Dallas, Texas 75234
                                                    pchaudhari@sulleelaw.com
                                                    Tel. (214) 206-4064/Fax. (214) 206-4068
                                               ATTORNEYS FOR PLAINTIFF
                                               WIRELESS TRANSPORT LLC

                                                [28]
